                                                                       Case 2:19-cv-00061-GMN-BNW Document 49 Filed 05/21/20 Page 1 of 2



                                                                   1 FENNEMORE CRAIG, P.C.
                                                                     Shannon S. Pierce (Bar No. 12471)
                                                                   2 Wade Beavers (Bar No. 13451)
                                                                     300 East Second Street, Suite 1510
                                                                   3 Reno, NV 89501
                                                                     Telephone: (775) 788-2200
                                                                   4 Facsimile: (775) 786-1177
                                                                     Email: spierce@fclaw.com, wbeavers@fclaw.com
                                                                   5
                                                                     Attorneys for Defendants
                                                                   6 Desert Palace, LLC dba Caesars Palace,
                                                                     3535 LV Newco, LLC dba The LINQ,
                                                                   7 Parball Newco, LLC dba Bally’s Las Vegas

                                                                   8

                                                                   9

                                                                  10                              UNITED STATES DISTRICT COURT
                                                                  11                                      DISTRICT OF NEVADA
                                                                  12 GEORGE GARCIA,                                      Case No. 2:19-cv-00061-GMN-DJA
                        Tel: (775) 788-2200 Fax: (775) 786-1177
                            300 East Second Street, Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13                     Plaintiff,
                                                                                                                         STIPULATION AND ORDER FOR
                                                                  14 v.                                                  DISMISSAL WITH PREJUDICE
                                     Reno, NV 89501




                                                                  15 DESERT PALACE, LLC dba Caesars
                                                                     Palace, a Nevada Limited Liability
                                                                  16 Company; 3535 LV NEWCO, LLC dba
                                                                     LINQ, a Delaware Limited Liability
                                                                  17 Company; PARBALL NEWCO, LLC dba
                                                                     Bally’s Las Vegas, a Delaware Limited
                                                                  18 Liability Company,

                                                                  19                     Defendants.

                                                                  20
                                                                              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff George Garcia
                                                                  21
                                                                       and Defendants Desert Palace, LLC dba Caesars Palace, 3535 LV Newco, LLC dba The LINQ, and
                                                                  22
                                                                       Parball Newco, LLC dba Bally’s Las Vegas (by and through their respective counsel of record), that
                                                                  23
                                                                       the above-entitled matter be dismissed with prejudice, with each party to bear its or his own
                                                                  24
                                                                       //
                                                                  25
                                                                       //
                                                                  26
                                                                       //
                                                                  27
                                                                       //
                                                                  28

                                                                                                                         1
                                                                       Case 2:19-cv-00061-GMN-BNW Document 49 Filed 05/21/20 Page 2 of 2



                                                                   1   attorneys’ fees and costs.

                                                                   2            IT IS SO STIPULATED.

                                                                   3    Dated: This 21 day of May, 2020                     Dated: This 21    day of May, 2020

                                                                   4    HATFIELD & ASSOCIATES LTD                           FENNEMORE CRAIG, P.C.

                                                                   5    By:     /s/ Trevor J. Hatfield                      By:       /s/ Shannon S. Pierce
                                                                              Trevor Hatfield, Esq.                               Shannon S. Pierce (NV Bar No. 12471)
                                                                   6          703 S. 8th Street                                   Wade Beavers (NV Bar No. 13451)
                                                                              Las Vegas, NV 89101                                 300 E. 2nd Street, Suite 1510
                                                                   7          Telephone: (702) 388-4469                           Reno, NV 89501
                                                                                                                                  Telephone: (775) 788-2260
                                                                   8
                                                                              Attorneys for Plaintiff George Garcia         Attorneys for Defendants
                                                                   9
                                                                                                                            Desert Palace, LLC, 3535 LV Newco, LLC,
                                                                  10                                                        and Parball Newco, LLC

                                                                  11
                                                                                                                      ORDER
                                                                  12
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                                IT IS SO ORDERED.
                            300 East Second Street, Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13
                                                                                           __ day of May, 2020.
                                                                                Dated this 21
                                     Reno, NV 89501




                                                                  14

                                                                  15

                                                                  16                                                        Gloria M. Navarro, District Judge
                                                                                                                            United States District Court
                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                        2
